DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially smooth" in claim 1 is a relative term which renders the claim indefinite.  The term "smooth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "gradually varying" in claim 1 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "smooth transitions" in claim 2 is a relative term which renders the claim indefinite.  The term "smooth" is not defined by the claim, the specification does 
Claim 29 improperly recites a closed grouping in the style of a “Markush Claim.” See MPEP § 2173.05 (h). Since the group includes “any other implantable rigid structure” the group is not considered “closed” and the metes and bounds of the claim cannot be established.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner et al. (US 2020/0391290) in view of Wang et al. (US 2020/0272131).
As to claim 1, Stoner teaches a three-dimensional (3D) article of manufacture (“The present invention provides a method of creating a functionally-graded multi-material (FGM) part in a multi-material additive manufacturing (AM) process.” [0007]), comprising: additively manufactured infinitely connectible gyroid unit cells (“Then a unit cell can be generated by a surface defined by a continuous function. The surface may be a triply periodic minimal surface (TPMS) including Gyroid, P surface, D surface, and Lidinoid.” [0009]), wherein each gyroid unit cell consists of: materials that occupy positions within a portion of a volume of the unit cell, wherein the positions are defined by: 0=cos(x)sin(y)+cos(y)sin(z)+cos(z)sin(x), wherein: x is a first dimension; y is a second dimension; and z is a third dimension (see [0045] which teaches this formula for a Gyroid unit cell); a lattice comprising the gyroid unit cells (“Lattice structures are defined by a series of geometrically repeated trusses or shapes each called a unit cell” [0039]), wherein the lattice comprises: substantially smooth transitions between adjacent gyroid unit cells (this transition is shown for example in Fig 6A); a first periodicity of the materials along x; a second periodicity of the materials along y; a third periodicity of the materials along z ([0009] teaches the surface is “triply periodic”); a linearly varying thickness of the materials along x; a gradually varying thickness of the materials along y; and a gradually varying thickness of the materials along z (as described at [0050], “the thickness value is scaled linearly between the minimum and maximum values across the material gradient region.”). 
Stoner does not teach voids that occupy a balance of the volume of the unit cell. Rather, Stoner teaches the Functionally Graded Material is always a combination of two materials, where one material represents the positive surface, one material represents the negative surface, and the unit cell voxel is the combination. This is seen in Fig 5. However, Functionally Graded Materials need not require two materials. See Wang which teaches a Functionally Graded Material having a P surface (analogous to the Gyroid surface) in which the material properties of the device are managed by altering the thickness of the P-surface materials. See Fig 1.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for voids, rather than a second material, as the balance of volume of the unit cell of Stoner. Such a person would have 
As to claim 2, Stoner teaches an article of manufacture (“The present invention provides a method of creating a functionally-graded multi-material (FGM) part in a multi-material additive manufacturing (AM) process.” [0007]), comprising: additively manufactured connectible unit cells (“Then a unit cell can be generated by a surface defined by a continuous function. The surface may be a triply periodic minimal surface (TPMS) including Gyroid, P surface, D surface, and Lidinoid.” [0009]), wherein each unit cell comprises: materials that occupy positions within a volume of the unit cell (“The FGM is created by assigning one material to the surface defined by one of the four surface equations” [0049]); a lattice comprising the unit cells (“Lattice structures are defined by a series of geometrically repeated trusses or shapes each called a unit cell” [0039]), wherein the lattice comprises: smooth transitions between adjacent unit cells (this transition is shown for example in Fig 6A); a first periodicity of the materials along a first dimension; a second periodicity of the materials along a second dimension; a third periodicity of the materials along a third dimension ([0009] teaches the surface is “triply periodic”); and a thickness of the materials as a function of a material location within the article (as described at .
Stoner does not teach voids that occupy a balance of the volume of the unit cell. Rather, Stoner teaches the Functionally Graded Material is always a combination of two materials, where one material represents the positive surface, one material represents the negative surface, and the unit cell voxel is the combination. This is seen in Fig 5. However, Functionally Graded Materials need not require two materials. See Wang which teaches a Functionally Graded Material having a P surface (analogous to the Gyroid surface) in which the material properties of the device are managed by altering the thickness of the P-surface materials. See Fig 1.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for voids, rather than a second material, as the balance of volume of the unit cell of Stoner. Such a person would have been motivated to do so in view of the teachings of Wang which teaches the density, not merely the material choice, can be changed by changing the material thickness, which affects the mechanical properties of a given device. See Wang [0078]. Moreover, it has been held to be prima facie obvious to combine prior art elements according to known methods (in this case, by removing the second material of Stoner) to yield predictable results (the control over material properties as described by Wang). See MPEP § 2143 I A. 
As to claim 3, Stoner in view of Wang teaches the article of manufacture of claim 2, wherein the positions that the materials occupy are defined by: 0=cos(x)sin(y)+cos(y)sin(z)+cos(z)sin(x), wherein: x is a first dimension; y is a second dimension; and z is a third dimension (see [0045] which teaches this formula for a Gyroid unit cell)
As to claim 4, Stoner in view of Wang teaches the article of manufacture of claim 2, wherein the infinitely connectible unit cells comprise gyroid unit cells (see [0045] which teaches this formula for a Gyroid unit cell)
As to claim 5, Stoner in view of Wang teaches the article of manufacture of claim 2, wherein the thickness of the materials varies linearly as a function of its location along the first dimension (as described in Fig 6A and described at [0050]). 
As to claim 6, Stoner in view of Wang teaches the article of manufacture of claim 2, wherein the thickness of the materials varies linearly as a function of its location along the second dimension (the material gradient occurs along all three axes, as shown in Fig 1 and described at [0050]). 
As to claim 7, Stoner in view of Wang teaches the article of manufacture of claim 2, wherein the thickness of the materials varies linearly as a function of its location along the third dimension (the material gradient occurs along all three axes, as shown in Fig 1 and described at [0050]).
As to claim 8, Stoner in view of Wang teaches the article of manufacture of claim 2, wherein the thickness of the materials varies linearly as a function of its location along at least two (2) of the three (3) dimensions (the material gradient occurs along all three axes, as shown in Fig 1 and described at [0050]).
As to claim 9, Stoner in view of Wang teaches the article of manufacture of claim 2, wherein the thickness of the materials varies linearly as a function of its location along all the three (3) dimensions (the material gradient occurs along all three axes, as shown in Fig 1 and described at [0050]).
As to claims 10-14, Stoner in view of Wang teaches the article of manufacture of claim 2, but Stoner does not teach the thickness of the materials varies non-linearly as a function of its location along the first, second, third, at least two (2) of the three (3) dimensions, or along all the three (3) dimension(s). Rather, Stoner does not discuss specifically varying the thickness non-linearly. However, Wang teaches a similar method of designing cellular structures for additive manufacturing and teaches the thickness of the material of any given unit cell may be varied in order to change the material properties of the overall device. Moreover, Wang teaches the thickness may be varied non-linearly, as shown for example in Fig 7B and 9B. Wang teaches “the cellular structure 900 exhibits variable and graded distributions accordingly with full geometric connectivity at the cell faces between all neighboring cells.” This “variable and graded distribution” is a non-linear material thickness gradient as shown in Fig 9B.
Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the material thickness gradient of Stoner to be non-linear. Such a person would have been motivated to do so, with a reasonable expectation of success, for the purpose of optimizing the structural topology in any given dimension, as discussed at Wang 0075. Moreover, it has been held to be prima facie
As to claims 15, 22, and 23, Stoner in view of Wang teaches the article of manufacture of claim 2, further comprising a density that is calculated as a ratio of a volume of the materials within the unit cell to the volume of the unit cell (this is the definition of density. Each unit cell of Stoner in view of Wang will inherently have a density), wherein the density is a function of the material location (because density is a function of material thickness, density will inherently vary with thickness. Stoner teaches thickness varies as a function of position, see [0050]), wherein the density is between approximately ten percent (10%) and approximately one hundred percent (100%); wherein the density is between approximately twenty percent (20%) and approximately one hundred percent (100%); and the density is between approximately thirty percent (30%) and approximately one hundred percent (100%) (as shown for example in Stoner Fig 6A and Wang Fig 1, the densities of the material approach 100%). 
As to claim 16, Stoner in view of Wang teaches the article of manufacture of claim 15, wherein the density varies linearly along one (1) of the three (3) dimensions (because density is a function of material thickness, density will inherently vary with thickness. Stoner teaches thickness varies linearly in all three dimensions as a function of position, see [0050]). 
As to claim 17, Stoner in view of Wang teaches the article of manufacture of claim 15, wherein the density varies linearly along two (2) of the three (3) dimensions (because density is a function of material thickness, density will inherently vary with thickness. Stoner teaches thickness varies linearly in all three dimensions as a function of position, see [0050]).
As to claim 18, Stoner in view of Wang teaches the article of manufacture of claim 15, wherein the density varies linearly along all three (3) dimensions (because density is a function of material thickness, density will inherently vary with thickness. Stoner teaches thickness varies linearly in all three dimensions as a function of position, see [0050]). 
As to claims 19-21, Stoner in view of Wang teaches the article of manufacture of claim 15, but Stoner does not teach the density varies non-linearly along one (1) of the three (3) dimensions, along two (2) of the three (3) dimensions, or along all three (3) dimensions.  Rather, Stoner does not discuss specifically varying the thickness (and therefore the density) non-linearly. However, Wang teaches a similar method of designing cellular structures for additive manufacturing and teaches the thickness (and therefore the density) of the material of any given unit cell may be varied in order to change the material properties of the overall device. Moreover, Wang teaches the thickness may be varied non-linearly, as shown for example in Fig 7B and 9B. Wang teaches “the cellular structure 900 exhibits variable and graded distributions accordingly with full geometric connectivity at the cell faces between all neighboring cells.” This “variable and graded distribution” is a non-linear material thickness (and therefore density) gradient as shown in Fig 9B.
Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the material density gradient of Stoner to be non-linear. Such a person would have been motivated to do so, with a reasonable expectation of success, for the purpose of optimizing the structural topology in any given dimension, as discussed at Wang 0075. Moreover, it has been held to be prima facie obvious to apply a known technique (non-linear material density distribution) to a known device (Stoner) ready for improvement to yield predictable results (optimized topology). See MPEP § 2143 I D. 
As to claim 24, Stoner in view of Wang teaches the article of manufacture of claim 2, wherein the article of manufacture exhibits an average stress across the article when a load is applied to the article, wherein the material location comprises: higher-stress locations exhibiting stresses that are higher than the average stress; and lower-stress locations exhibiting stress that are lower than the average stress (these limitations are interpreted as outcomes pertaining to the use of the claimed article. See MPEP § 2112.01. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since Stoner in view of Wang obviates the structural limitations of the claims, the structures are presumed substantially identical and thus the claimed properties are presumed inherent.). 
As to claim 25, Stoner in view of Wang teaches the article of manufacture of claim 24, further comprising densities calculated as a ratio of a volume of the materials in the unit cell to a total volume of the unit cell (this is the definition of density), wherein the densities comprise: an average density; higher densities that are higher than the average density; and lower densities that are lower than the average density (the values of any group of numbers that vary within a range will inherently meet this criteria. Since the unit cells of Stoner in view of Wang are expected to have a variance of densities, the density values will mathematically inherently have an average and will inherently include values higher than and lower than that average.).
As to claim 26, Stoner in view of Wang teaches the article of manufacture of claim 25, wherein: the higher-stress locations exhibit higher densities; and the lower-stress locations exhibit lower densities (these limitations are interpreted as outcomes pertaining to the use of the claimed article. See MPEP § 2112.01. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since Stoner in view of Wang obviates the structural limitations of the claims, the structures are presumed substantially identical and thus the claimed properties are presumed inherent.).
As to claim 30, Stoner in view of Wang teaches the article of manufacture of claim 2, wherein the first dimension (x), the second dimension (y), and the third dimension (z) are dimensions in a Cartesian coordinate system (Stoner operates in the Cartesian coordinate system by referencing the X, Y, and Z directions.). 
As to claim 31, Stoner in view of Wang teaches the article of manufacture of claim 2, but does not teach the first dimension (r), the second dimension (θ), and the third dimension (z) are dimensions in a polar coordinate system. However, Stoner teaches the use of the Cartesian coordinate system. The use of other coordinate systems, including the use of a polar coordinate system, is considered prime facie “obvious to try.” See MPEP § 2143 I E. In this case, there are only a very small number of possible coordinate systems to use, and each one will result in the same outcome because each one is merely the description of physical space. 
As to claim 32, Stoner in view of Wang teaches the article of manufacture of claim 2, but does not teach the first dimension (r), the second dimension (θ), and the third dimension (Φ) are dimensions in a spherical coordinate system. prima facie “obvious to try.” See MPEP § 2143 I E. In this case, there are only a very small number of possible coordinate systems to use, and each one will result in the same outcome because each one is merely the description of physical space.
As to claim 33, Stoner in view of Wang teaches the article of manufacture of claim 2, wherein the positions that the materials occupy are defined by an equation: 0=cos(Pxi*xi)sin(Pyi*yi)+cos(Pyi*yi)sin(Pzi*zi)+cos(Pzi*zi)sin(Pxi*xi)-T2xyzi, wherein: i is an integer that describes an index of an x, y, z coordinate, where each x, y, z coordinate has a single value that satisfies the equation; x is a first dimension; y is a second dimension; z is a third dimension; Px is a periodicity in the x direction; Py is a periodicity in the y direction; Pz is a periodicity in the z direction; and T is a thickness (See Stoner equation (5) which meets the claimed formula under the circumstances when the thickness is 1 and when the periodicities in the X, Y, and Z direction are equal.).
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner in view of Wang as applied to claim 2 above, and further in view of Pasini et al. (US 10,842,634).
As to claim 27, Stoner in view of Wang teaches the article of manufacture of claim 2, but does not teach the article of manufacture comprises a medical device.
However, it was well known at the time the invention was effectively filed to use Functionally Graded Materials such as those taught by Stoner in view of Wang in medical devices. See Pasini which teaches a structurally porous biomaterial and implant 
Stoner in view of Wang and Pasini teaches: a medical device that exhibits an average stress across the device when a load is applied to the medical device (these limitations are interpreted as outcomes pertaining to the use of the claimed article.), wherein the medical device comprises an average density that is a ratio of an average volume of the materials within the unit cell to a total volume of the unit cell (the values of any group of numbers that vary within a range will inherently meet this criteria. Since the unit cells of Stoner in view of Wang and Pasini are expected to have a variance of densities, the density values will mathematically inherently have an average and will inherently include values higher than and lower than that average.), wherein the medical device further comprises: higher-stress locations exhibiting stresses that are higher than the average stress, wherein the higher-stress locations have higher densities, wherein the higher densities are higher than the average density; and lower-stress locations exhibiting stresses that are lower than the average stress, wherein the lower-stress locations have lower densities, wherein the lower densities are lower than the average density (these limitations .  
As to claim 28, Stoner in view of Wang and Pasini teaches the article of manufacture of claim 27, wherein the medical device is orthopedic hardware (Pasini teaches a prosthetic implant in Fig 1 and at Col 10 ln 64 – Col 11 ln 3). 
As to claim 29, Stoner in view of Wang and Pasini teaches the article of manufacture of claim 27, wherein the medical device is one selected from the group consisting of: a pin; a screw; a plate; a mesh; a clamp; a ring; a cage; and any other implantable rigid structure (the orthopedic implant of Pasini is considered to be an implantable rigid structure.). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        17 November 2021